Citation Nr: 0006813	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for foot disability to 
include pes planus.

2.  Entitlement to service connection for leg disability.

3.  Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative disc disease L3-S1, with 
degenerative joint disease L4-S1 joint spaces.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to December 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a foot 
disability, a leg disability, and entitlement to an 
evaluation in excess of 20 percent for the veteran's 
degenerative disc disease.

During the course of this appeal, the RO increased the 
evaluation with respect to the veteran's degenerative disc 
disease at L3-S1 with degenerative joint disease at L4-S1 
from a 20 percent evaluation to a 40 percent evaluation.  
However, per AB v. Brown, the Board presumes that the veteran 
is seeking the maximum benefit as provided by the pertinent 
law and regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Medical evidence of a nexus between any post-service leg 
disability and the veteran's period of service has not been 
submitted. 

2.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with a foot 
disability, to include pes planus.

3.  The veteran's degenerative disc disease with degenerative 
joint disease is productive of no more than severe 
impairment, progressive in nature, manifested by mild 
radiculopathy.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a leg disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a foot disability to include pes planus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for an evaluation in excess of 
40 percent for degenerative disc disease at L3-S1 with 
degenerative joint disease at L4-S1 joint spaces have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
4.71, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon a review of the record, the evidence supports that the 
RO granted service connection for low back pain with L5 
radiculopathy in a rating decision dated in June 1991 and 
assigned a 10 percent evaluation effective from December 
1990.  The RO based its determination on the veteran's 
service medical records that showed chronic pain syndrome 
involving the lower extremity and L5 radiculopathy that had 
its onset in service in 1988.  The veteran was discharged 
from service due to this disorder.  

The service medical records include an enlistment examination 
dated in April 1987 that is silent for any pertinent 
findings.  The records also reveal complaints of right foot 
pain as indicated in an entry dated in November 1987.  The 
assessment was resolving tendinitis versus stress reaction of 
the right foot.  In July 1988, the veteran complained of a 
corn on the left foot.  April 1989 records reveal complaints 
of cramping in the calf area.  In August 1989, the veteran 
complained of left toe pain and his foot collapsing.  The 
assessment was collapsing pes planus.  In October 1989, the 
veteran complained of muscle twitching and cramping in the 
right leg.  

An August 1990 medical record relates to complaints of right 
leg pain and extremity muscle cramps; the diagnosis rendered 
was chronic back pain.  An x-ray of the bilateral feet dated 
in August 1990 disclosed no abnormalities.  An October 1990 
Medical Evaluation Board reveals left foot dorsal exostosis 
of unknown origin and not aggravated by service.  

VA examination and an x-ray study of the lumbosacral spine 
dated in March 1991 revealed lumbosacral strain.  VA 
outpatient records dated from January to April 1992 disclose 
chronic numbness in the lower extremities due to low back 
pain.  In a record dated in February 1992, the examiner noted 
signs of radiculopathy.

In a rating decision dated in July 1992, the RO increased the 
evaluation of the veteran's chronic low back pain with 
radiculopathy from a 10 percent evaluation to a 20 percent 
evaluation effective from January 13, 1992.

VA examination and x-rays dated in May 1993 disclose 
complaints of low back pain, jerking of legs, and pain 
shooting into the buttocks area.  On examination, the 
examiner noted objective signs of pain on motion, on straight 
leg raising, deep tendon reflexes were intact, and light 
touch and pin prick were normal.  The diagnosis rendered was 
by way of history, myofascial strain with little evidence of 
physical abnormality.  The x-ray revealed possible 
spondylolysis on the right side versus pitting of the lamina, 
with no other abnormalities.  

VA outpatient records extending from October 1993 to April 
1994 include complaints of chronic low back pain and cramping 
that affected the lower extremities.  In an April 1994 entry, 
the examiner noted that a prior Magnetic Resonance Imaging 
(MRI) showed disc bulge at L4-5 without compression of neural 
foramina.  An electromyograph was normal.  The assessment was 
probable arthritis of the lower back and nerve irritation.  
An x-ray dated in September 1994 revealed degenerative disc 
disease with questionable arthritis.
VA orthopedic examination dated in September 1994 disclosed 
no deformity of the lower back, a normal walk, no significant 
muscle spasms, forward flexion limited voluntarily to 
30 degrees and extension to 20 degrees.  Bilateral bending 
and rotation was 20 degrees to both sides with complaints of 
pain.  Straight leg raising was negative to 90 degrees in the 
sitting position and 80 degrees in the lying position.  Some 
tenderness was noted in the lumbosacral area and right 
sciatic nerve on the posterior thigh.  No weakness was noted 
in the toe or foot extensors.  The diagnosis was possible 
degenerative disc disease.  

VA progress notes dated from September to October 1994 
contain complaints of bilateral numbness or tingling.  The 
diagnosis was subjective sensory changes in the both lower 
extremities.  An October 1994 record disclosed no evidence of 
bilateral radiculopathy.  

VA outpatient record dated in May 1995 disclosed chronic low 
back pain, full muscle strength in the lower extremities, 
sensory intact, and straight leg raising limited to 
40 degrees secondary to pain.  The veteran indicated some 
numbness in the back of the thigh and lower extremity.  VA 
outpatient records extending from August 1995 to June 1996 
include complaints of numbness, tingling, and pain.  An x-ray 
dated in June 1995 revealed mild degenerative joint disease 
changes in the lower lumbar facet joints, mild disc bulging 
at the L3-L4 and L4-L5 disc spaces and moderate bulging at 
the L5-S1 disc space, consistent with degenerative disc 
disease.  

In VA medical record dated in September 1995, the examiner 
noted an assessment of chronic progressive low back pain with 
evidence of subchondral sclerosis of facet joints and 
evidence of degenerative joint disease at interspace 
narrowing.  VA records dated from November 1995 to June 1996 
disclose severe low back pain with mild disc bulges at 
several levels including L3-L4, L4-L5, and L5-L7. VA 
outpatient records extending from August to November 1996 
disclose complaints of an inability to sit for prolonged 
periods of time due to exacerbation of the back and numbness 
and tingling in the lower extremities.  In the October 1996 
record, the impression rendered is no evidence of 
radiculopathy.  

In October 1996, the veteran underwent a VA electrophysiology 
examination at which time the examiner noted full range of 
motion of the extremities, no tender muscles on palpation, 
motor examination 5/5 bilaterally, sensation intact 
throughout.  Nerve conduction studies were normal and 
electrodiagnostic studies revealed no evidence of cervical 
radiculopathy.  

VA x-ray study dated in April 1997 reveal a normal left foot.

An MRI dated in May 1998 of the lumbosacral spine revealed no 
abnormalities at L1, 2, and 3.  At the L3-4, the examiner 
noted that the disk was dessicated and there was a small 
central disk bulge.  Bilateral facet and ligamentous 
hypertrophy was also present.  At the L4-5 and L5-S1, the 
disc was narrowed and desiccated with a small central disc 
bulge; bilateral facet and ligamentous hypertrophy were seen.  
The impression rendered was multilevel degenerative disc 
disease of L3-4, L4-5, and L5-S1 without significant canal 
stenosis or neutral foraminal narrowing.  

VA examined dated in May 1999 disclosed mild limb length 
discrepancy, flattening of the lumbar lordosis and 
deconditioning of the paraspinal muscles.  Forward bending at 
70 degrees required the knee to be flexed, extension and side 
bending were at 20 degrees, and rotation was at 30 degrees 
each direction.  There was mild sciatic notch irritation, 
straight leg raising was negative, neurologic examination 
revealed deep tendon reflexes were brisk and equal without 
abnormal reflexes.  Strength was good in the calf and thigh 
musculature, there was no muscle atrophy, and sensory changes 
were absent.  The diagnoses rendered were degenerative disc 
disease at L5-S1, severe and progressive, degenerative disc 
disease, mild and moderate, at L3-L4, L4-L5, limb length 
discrepancy, right greater than left, and intermittent 
bilateral L5 radiculopathy, mild.

In a rating decision dated in October 1999, the RO increased 
the evaluation with respect to the veteran's degenerative 
disc disease at L3-S1 with degenerative joint disease at L4-
S1 joint spaces.  


Analysis

This veteran asserts that she is entitled to service 
connection for a leg disability, a foot disability, to 
include pes planus, and to an evaluation in excess of 
40 percent for his degenerative disc disease with 
degenerative joint disease.  The Board will analyze these 
matters separately below.

Service connection

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence.)  See Anderson, supra; see also Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) has further 
held that the second and third elements of a well grounded 
claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

With respect to the veteran's claim of entitlement to service 
connection for her foot disability, to include pes planus, 
the Board has determined that the veteran has not submitted 
the requisite evidence so as to establish a well grounded 
claim.  Overall, the evidence of record does not substantiate 
current disability.  Thus, in this respect, she fails to 
establish a well grounded claim.  Caluza at 506.  

While the record supports that the veteran was diagnosed with 
pes planus in 1989 while in service, there are no clinical 
data of record to support evidence of such at separation from 
service or continuity of symptoms or treatment post-service.  
An x-ray of the bilateral feet conducted in August 1990 
revealed no abnormalities.  In September 1994 VA outpatient 
records as noted above, there was no evidence of weakness in 
the toes or feet.  VA x-ray study conducted in April 1997 
disclosed a normal left foot.  Otherwise, the medical 
evidence of record is silent as to any foot disability.  

Although the veteran's claim need not be conclusive, the 
allegations must be supported by credible and competent 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In this case, the failure to provide competent medical 
evidence of current disability necessarily means that the 
veteran's claim fails.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Furthermore, assuming arguendo that the 
veteran demonstrates current foot disability, there is no 
competent evidence of record to relate any post-service 
disability to the veteran's period of service.  See Caluza at 
506.  Significantly, medical records dated in November 1987 
disclose complaints of right foot pain; the diagnosis was 
tendinitis, resolved.  Thus, to this extent as well, the 
veteran's claim is not well grounded.  Id. 

Despite the fact that the Board reached a decision on the 
veteran's claim of entitlement to service connection for a 
foot disability on different grounds than those the RO 
considered, that is, whether the veteran's appeal is well 
grounded rather than whether she is entitled to prevail on 
the merits, the veteran has in no way been prejudiced by the 
Board's approach.  Assuming that the veteran's claim was well 
grounded, the RO extended greater consideration to her than 
was warranted under these particular factual circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, in view of the fact that this claim is not well 
grounded, the VA does not have a statutory duty to assist the 
veteran in the development of the case.  38 U.S.C.A. 
§ 5107(a).  However, should the Board determine that 
information exists that possibly could substantiate the 
claim, VA may have a duty to inform the claimant of necessary 
evidence to complete the application.  Robinette v. Brown, 
8 Vet. App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In this 
veteran's case, the Board found no such information.

With respect to the veteran's contentions that her leg 
disability is related to her period of service, the veteran 
again fails to establish a well grounded claim.  Essentially, 
this veteran alleges that her leg disability exists 
independently of her back disability.  Nonetheless, the 
evidence of record does not substantiate such contentions.  
Although the veteran complained of leg pains, muscle 
twitching, and cramping while in service, such symptomatology 
was clinically related to chronic back pain.  

Furthermore, as indicated herein, VA clinical records that 
extend from 1992 to 1999 relate the veteran's complaints of 
numbness and tingling in the lower extremities to the 
veteran's chronic back disorder.  There are no clinical data 
of record to substantiate leg disability apart from the 
veteran's back disability.  In fact, the veteran herself has 
not distinguished between any symptomatology associated with 
leg problems and those related to her back disability.  The 
veteran merely has stated that her leg disability presented 
itself prior to a diagnosis of any back disorder and that she 
continues to endure such symptoms as tingling, numbness, and 
an intolerance to sit or stand for prolonged periods of time.  

However, in spite of the veteran's allegations, she has not 
presented any evidence of the requisite skills, 
qualifications, or training so as to render a medical opinion 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent evidence to the contrary, a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to an in-service injury or treatment.  Id.  Thus, 
although the veteran in this case believes that her leg 
problems are not related to her back disability, there is no 
medical evidence of record to support her statements.  
Therefore, in this regard, the veteran fails to establish a 
well grounded claim.  

Overall, there is no objective indication of current leg 
disability.  Moreover, even if the record was clear as to the 
presence of a leg disability independent of the veteran's 
back disability, there is no competent evidence of a medical 
nexus between any such disability and the veteran's period of 
service.  Thus, in light of the above, the veteran has failed 
to establish a well grounded claim.  Caluza at 506.  

Since this claim is not well grounded, the VA does not have a 
statutory duty to assist the veteran in the development of 
the case.  38 U.S.C.A. § 5107(a).  However, if upon 
examination of the record, the Board determines that 
information exists that possibly could render the claim 
plausible, the VA may have a duty to inform the claimant of 
necessary evidence to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In 
this case, the Board found no such information.  

Furthermore, the Board acknowledges that it has decided the 
present appeal on a different basis than did the RO.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  

In general, the veteran was denied by the RO and the Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements of a well grounded claim.  Further, 
in accordance with 38 U.S.C.A. § 5103 (West 1991), the 
veteran was adequately informed of the deficiencies in the 
evidence by the RO in the rating decision, statement of the 
case and supplemental statement of the case.  The veteran has 
not identified any other competent evidence that would 
complete the application.  See Epps v Brown, 9 Vet. App. 341, 
344 (1996).

Increased Rating 

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, in light of the veteran's assertions of increased 
symptomatology associated with her back disability, she has 
established a well grounded claim.  Id.  Although the 
regulations require a review of past medical history of a 
service-connected disability, they do not give past medical 
reports precedence over current examinations.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

In this case, the veteran has not submitted competent 
clinical evidence of impairment associated with her 
degenerative disc disease with degenerative joint disease 
disability so as to warrant an evaluation in excess of the 
current 40 percent.  Id.  Essentially, the evidence most 
probative of this determination is the clinical findings from 
the May 1998 MRI and from the May 1999 VA examination.  See 
Francisco at 55, 58.  The record supports that pathology 
associated with the veteran's degenerative disc disease with 
degenerative joint disease includes such findings as a mild 
sciatic notch irritation, a narrowed disc with a small 
central disc bulge, hypertrophy, and some flattening and 
deconditioning of the paraspinal muscles.  

Nonetheless, despite such findings, there are no clinical 
data to the extent required for the next higher and maximum 
rating under Diagnostic Code 5293.  38 C.F.R. § 4.71, 
Diagnostic Code 5293.  Significantly, there is no medical 
evidence of persistent and pronounced symptoms compatible 
with sciatic neuropathy, demonstrable muscle spasms, or other 
neurological findings associated with the site of the 
diseased disc.  Id.  Overall, as noted above during the 1999 
examination, neurological findings were without 
abnormalities.  There was no evidence of muscle atrophy or 
sensory changes, straight leg raising was negative, and deep 
tendon reflexes were equal.  Thus, in this respect, the 
veteran has not presented competent medical evidence so as to 
merit an evaluation in excess of the current 40 percent.  Id.  

Moreover, there are no other diagnostic codes available under 
VA Schedule of Ratings that are pertinent to the veteran's 
claim and that would provide for a higher rating than the 
current 40 percent.  For example, the diagnostic code related 
to limitation of motion of the lumbar area provides for a 
maximum rating of 40 percent.  38 C.F.R. § 4.71, Diagnostic 
Code 5292 (1999).  This diagnostic code includes a maximum 
evaluation of 40 percent for severe limitation.  Id.  Thus, 
Diagnostic Code 5292 does not give the veteran an opportunity 
for a higher rating than the one currently assigned to her 
back disability.  

Furthermore, Diagnostic Code 5295 related to lumbosacral 
strain also does not include an evaluation greater than 
40 percent.  Thus, this diagnostic code also does not provide 
an avenue for the veteran to be granted a rating higher than 
her current 40 percent.  38 C.F.R. § 4.71, Diagnostic Code 
5295 (1999).

Moreover, the Board is cognizant that in cases involving 
musculoskeletal disability, the elements to be considered 
include the ability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40 (1999).  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  Id.  The functional loss may be 
due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathological 
studies.  Id.  Weakness of the affected area is also for 
consideration.  Id.  Furthermore, additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(1999).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, and instability are also to be 
considered.  Id.

Nonetheless, in spite of the above regulatory provisions and 
all potential applicable regulations and laws relevant to the 
veteran's assertions and issues raised in the record, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
determined that the veteran's back disability is not 
productive of objective impairment to the extent required for 
an increased evaluation in excess of the current 40 percent.  
See supra, 38 C.F.R. § 4.71, Diagnostic Codes 5293, 5292, 
5295.  Therefore, the veteran's claim of an increased rating 
for his back disability is denied. 


ORDER

Entitlement to service connection for a leg disability is 
denied.

Entitlement to service connection for a foot disability is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease at L3-S1 with degenerative joint 
disease at L4-S1 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

